Citation Nr: 1030561	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent sprain of the right thumb with ulnar collateral 
ligament impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1984 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to an increased evaluation 
for a right thumb disability.

The Veteran requested, and was scheduled for, a hearing before a 
Veterans Law Judge at the RO in June 2010; notice of such was 
mailed to him at his address of record.  The Veteran failed to 
report for the hearing without explanation or request to 
reschedule.  The hearing request is therefore considered 
withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

The Veteran's lack of candid cooperation with repeated VA 
examinations is the equivalent of a failure to report for 
examination.


CONCLUSION OF LAW

The criteria for an increased evaluation for recurrent sprain of 
the right thumb with ulnar collateral ligament impairment have 
not been met.  38 C.F.R. § 3.655(b).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These duties are not applicable here, however, as the claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Analysis

When an examination is deemed necessary for proper adjudication 
of a claim for increased rating, and the Veteran fails to report 
for such examination without a showing of good cause, the claim 
for increased evaluation must be denied as a matter of law.  
38 C.F.R. § 3.655(a) and (b).

Upon obtaining VA treatment records, the RO determined that 
examination was required to ensure an adequate record for rating 
purposes.  The records, from October 2001 to April 2010, do not 
contain findings permitting due consideration and application of 
the appropriate rating criteria.  The Veteran was scheduled for 
examinations in July 2006 and October 2007 in connection with the 
claim for increase, and in July 2009 an examination of the hand 
was conducted in connection with a claim for a total disability 
evaluation based on individual unemployability.

The Veteran appeared for each of these examinations.  In each 
instance, however, the examiner reported that the Veteran failed 
to cooperate with the examination, which prevented VA from 
obtaining a candid and honest disability picture.  He exaggerated 
pain responses and reports, refused to perform some requested 
motions (even of uninjured body parts), and voluntarily and 
artificially limited his range of motion when he did undertake 
movement.

This failure to cooperate is the functional equivalent of failure 
to report for examination.  VA depends on the candor and honesty 
of the Veteran in presenting disability symptoms to assist in the 
accurate and just assignment of disability evaluations.  A 
Veteran has an obligation to cooperate with VA in the development 
of his claim; the duty to assist is not a one-way street.  
38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991); 
Harmon v Shinseki, No. 08-2997, 2010 WL 1734880 (Vet. 
App.)(unpublished table decision) .  While examiners are careful 
to stress that they did not believe the Veteran was intentionally 
malingering, and the Board does not believe he was attempting to 
willfully mislead the examiners or adjudicators, the fact remains 
that his actions have resulted in a lack of necessary evidence.

Remand for further attempts to obtain complete and credible 
examination findings does not appear to be a viable option.  
Three attempts in three years are sufficient, and the examiners 
all comment that the Veteran's nonservice connected and severe 
mental health problems cause or substantially contribute to his 
aberrant responses.  Remand would be a waste of resources, as it 
appears impossible to obtain the necessary examination findings.

Accordingly, in light of the finding of a failure to report for 
repeated VA examinations due to lack of cooperation, entitlement 
to an increased evaluation for recurrent sprain of the right 
thumb with ulnar collateral ligament impairment is not warranted 
as a matter of law.  


ORDER

An increased evaluation for recurrent sprain of the right thumb 
with ulnar collateral ligament impairment is denied.



____________________________________________
RONALD W.SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


